DETAILED ACTION

 Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
  	Claims 50-73 are pending in the application, with claims 50-62 under consideration and claims 63-73 withdrawn.

  					Election/Restriction
	Applicant's election without traverse of claims 50-62 in the 11/17/21 Amendment is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 63-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 112- First Paragraph
 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 50-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to provide support of this term in the application as filed to one skilled in the art to which it pertains, or with which it is most nearly connected, to have a written description of this term in the claims as amended after the filing date of the application.   	New claim 50 was amended in a post-filing preliminary amendment to include the new limitation (lines 10-12) of “the flange configured to engage the distal end of the sleeve to stop insertion of the manifold into the sleeve”.
 	However, there does not appear to be any enabling description in Applicant’s specification, claims, or drawings as filed for this limitation.  The only description appears to be in paragraph [0039],ll.4-6 (as also recited in claim 57) that states that the interior of the sleeve 221 may including a blocking member designed to engage flange 263 and stop further insertion of manifold into sleeve 221.”.  Further, as presented in the indefiniteness rejection below, this new limitation in claim 50, lines 10-12, contradicts the recitation in claim 50, lines 8-9, that “the distal end of the manifold is configured to be inserted into the proximal end of the sleeve”.
 	Thus, the new limitation of claim 50, lines 10-12, fails to find written description in Applicants’ application as filed.   	Appropriate correction is required, such as incorporating claim 57 to 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 50-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	New claim 50 was amended in a post-filing preliminary amendment to include the new limitation (lines 10-12) of “the flange configured to engage the distal end of the sleeve to stop insertion of the manifold into the sleeve”.
 	However, this term is considered indefinite as it contradicts the recitation in claim 50, lines 8-9, that “the distal end of the manifold is configured to be inserted into the proximal end of the sleeve”.
 Thus, the new limitation of claim 50, lines 10-12, is considered indefinite as contradicting the term recited in claim 50, lines 8-9, fails to find written description in Applicants’ application as filed.   	Appropriate correction is required, such as incorporating claim 57 to replace this limitation in claim 50.



Claim Rejections - 35 USC § 102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 Claims 50- 57 are rejected under 35 U.S.C. 102(b) as being anticipated by Schwardt (US 2007/0060935).
	As to independent claim 50, Schwardt teaches an apparatus for applying reduced pressure  ([0065],ll.9-12 Fig.1; via suction source [0005],ll.14) to a subcutaneous tissue site [0064],ll.7 Fig.2-6 [0065],ll.9-12, Abstract) (where percutaneous includes subcutaneous as under the skin, see, e.g., Stedman’s Medical Dictionary, Houghton Mifflin Co. 2002),  	[the apparatus] comprising: 

    PNG
    media_image1.png
    186
    634
    media_image1.png
    Greyscale
 	(a) a sleeve (120) (cannula) having:		a proximal end (opposite distal end; not shown in Fig.3) [0040],ll.4); and  		a distal end (adjacent to cap 150) (of distal portion (124) of cannula (120) Fig.3 [0040],ll.9-10) configured to be inserted at a subcutaneous tissue site [0030],ll.2-3,  		the sleeve 120 having an opening (window) (148) Fig.3,6 [0048],ll.7 configured to be in fluid communication with the subcutaneous tissue site (e.g., soft tissue, bone, collagen, and the like [0031],ll.7-8);(b) a manifold 134 (as distal portion 134 of elongate body (130) Fig.3 [0041],ll.1-6); having: 		a proximal end Fig.3 (proximal end opposite distal end distal end 152 Fig.3 [0041],ll.1-2) 		a distal end Fig.3 (as distal end of distal portion 134 Fig.3 [0041],ll.8);   		a passageway (136) extending between the proximal end and the distal end (Fig.3 [0041],ll.1-6); and   		aperture (146) (opening 146 [0041],ll.7 Fig 3) proximate to the distal end (of 152 Fig.3); 		the distal end (of 134) of the manifold 134 configured to be inserted into the proximal end of the sleeve 120 ([0042],ll.7-8); and 		a [first, as claimed below] flange (144) (seal or grommet 144 around proximal end of manifold 134 Fig.3 [0042],ll.2-6) coupled to the proximal end of the manifold 134 Fig.3; and configured to engage the distal end of the sleeve 120 Fig.3 to stop insertion of the manifold 134 into the sleeve 120 (where grommet 144 is capable of stopping insertion of manifold 134, e.g., if not held exactly parallel to the sleeve 120, according to broadest reasonable interpretation Fig.3 [0042],ll.2-6).

  	As to claim 51, Schwardt teaches wherein the opening 148 extends substantially between the proximal end of the sleeve 120 Fig.3 and the distal end (at end cap 150) of the sleeve Fig.3.

	As to claim 52, Schwardt teaches wherein the opening 148 is located in a wall of the sleeve 120 Fig.3.
	As to claim 53, Schwardt teaches that the apparatus further comprises an end cap 150 coupled to the distal end 150 of the sleeve Fig.3 (end cap 150 [0040],ll.9-10).



	As to claim 55, Schwardt teaches wherein the flange 144 is a first flange and the apparatus further comprises a second flange 152 (end cap 152) disposed between the first flange 144 and the distal end (at end cap 150) of the sleeve (120) Fig.3 (where end cap 150 of manifold 134 necessarily extends beyond end of cylinder wall opening of manifold 134, necessarily creating a flange structure, according to broadest reasonable interpretation).

	As to claim 56, Schwardt teaches wherein the second flange 144 is wider than the opening 148 Fig.3 (where opening 148 narrower than width of the sleeve 120 and manifold 134 Fig.3).

	As to claim 57, Schwardt teaches wherein an interior of the sleeve 120 further comprises a blocking member (inside surface of end cap 152 Fig.3) configured to engage the second flange 150 and prevent further insertion of the manifold 134 into the sleeve 120 Fig.3 (as blocking further insertion Fig.3).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwardt. 	As to claim 59, Schwardt teaches wherein the proximal end of the manifold 230 (as alternative embodiment of Fig.6-7, with sleeve/cannula 220 [0044],ll.3-5) includes a visual depth indicia 246 (as openings 246, equally spaced along manifold body 230, which would necessarily provide visual depth indicia, according to broadest reasonable interpretation, [0044],ll.11-16). 	Schwardt also teaches that the disclosure is not limited to specific, disclosed embodiments, but are provided as non-limiting examples and that the scope of the disclosure is not limited to any embodiment [0068],ll.1-3,12-13).  	Schwardt does not teach all of the elements in the same embodiment. 	However, it would have been obvious to one of ordinary skill before the invention thereof to modify the manifold 230 of Fig.3 to include the visual depth indicator 246 of Fig.6-7, and one of skill would have been motivated to do so, in order to provide the advantage of providing a visual indicator of how far the manifold is inserted into the sleeve, in order to control the amount, degree, or location of the tissue removal through the openings 148 of the sleeve 120.



Claims 58 and 60-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwardt in view of Kampa (US 2007/0005051 A1).
	Schwardt does not teach that: 		(as per claim 58) wherein the manifold further comprises a surface feature located on a proximal portion of the manifold, the surface feature being configured to prevent further insertion of the manifold into the sleeve; and 		(as per claims 60-62) wherein the manifold has a longitudinal length and a width configured to vary along the longitudinal length such that a space between the manifold and the sleeve:  		is configured to: (as per claim 60) increase or (as per claim 61) decrease as the manifold is inserted; 		(as per claim 62) is not a constant as the manifold is inserted.
	However, Kampa teaches an apparatus for applying reduced pressure to a tissue site [0053],ll.2-3; for removing tissue by supplying reduced pressure to a tissue site via the inserted apparatus [0053],ll.2-3; and thus providing the same elements, function, and purpose as Schwardt; 


    PNG
    media_image2.png
    441
    542
    media_image2.png
    Greyscale
 	the apparatus comprising:  	(a) a sleeve 122 Fig.7 [0057],ll.3-5 with distal end/tip 118 and opposite proximal end [0057],ll.5, and openings 138 for tissue site Fig.7 [0057],ll.17; and fluid lumen 142 for manifold 146 Fig.7 [0057],ll.9-10; and  	(b) a manifold 146 (146 comprising: plug/flange 152, spring 154 Fig.7 [0058]);  	wherein:
		(as per claim 58) wherein the manifold 146 further comprises a surface feature (proximal end of spring 154) located on a proximal portion of the manifold 146 Fig.7, the surface feature being configured to prevent further insertion of the manifold 146 into the sleeve 122 Fig.8 (where spring 154 attached to distal end with plug/flange 152 pulls manifold 146 in proximal direction, such that manifold is necessarily prevents further insertion of manifold 154 according to broadest reasonable interpretation Fig.7 [0058],ll.4-7); and 		(as per claims 60-62) wherein the manifold 246 has a longitudinal length Fig.7 and a width Fig.7 configured to vary along the longitudinal length such that a space Fig.7 between the manifold 246 and the sleeve 122:  		is configured to: (as per claim 60) increase or (as per claim 61) decrease as the manifold 146 is inserted (where portions of spring 154 and/or plug 152 have a width that increases and/or decreases as manifold 146 inserted into sleeve 122 Fig.7, according to broadest reasonable interpretation [0057]-[0058]);where portions of spring 154 and/or plug 152 vary in width increases and/or decreases as manifold 146 inserted into sleeve 122 Fig.7, according to broadest reasonable interpretation [0057]-[0058]). 	It would have been obvious to one of ordinary skill in the art to modify the manifold of Schwardt to include the surface feature and varying width of Kampa, and one of skill would have been motivated to do so, in order to better and more efficiently control the position of the manifold to move and remove a substances from the tissue site.
 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Faulkner (US 5749826) (Fig.5; Col.3); and Chin (US 5569165) (Col.12,16).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K TOWNSEND whose telephone number is (571)270-3689.  The examiner can normally be reached M-F, 11 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Guy K Townsend/Primary Examiner, Art Unit 3781